Case: 21-60526     Document: 00516383178         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 6, 2022
                                  No. 21-60526
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Flaviane Almeida-Goncalves,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 023 579


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Flaviane Almeida-Gonclaves, a native and citizen of Brazil, timely
   petitions us for a review of a decision of the Board of Immigration Appeals
   upholding the denial of her motion to reopen. She first argues that the Board
   erred in holding that the motion is time and number barred because it


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60526       Document: 00516383178         Page: 2   Date Filed: 07/06/2022




                                    No. 21-60526


   contained new evidence, in the form of allegations of continued harassment,
   that was not received until after the first motion. Second, she argues that she
   has proven a prima facie case of asylum, withholding of removal, and
   Convention Against Torture protection. Third, she asserts that the Board
   and Immigration Judge should have granted sua sponte relief.
            We review the denial of a motion to reconsider under an abuse-of-
   discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th Cir. 2019).
   Under this standard, Almeida-Gonclaves must identify either a “change in
   the law, a misapplication of the law, or an aspect of the case that the BIA
   overlooked.” Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005)). The BIA's
   decision will stand unless it was “capricious, racially invidious [or] utterly
   without foundation in the evidence.” Id. at 304 (quoting Pritchett v. INS, 993
   F.2d 80, 83 (5th Cir. 1993)).
            The country condition argument was not presented to the
   Immigration Judge. Matter of Jimenez-Santillano, 21 I. & N. Dec. 567, 570 n.
   2 (BIA 1996). Because the argument is unexhausted, we lack jurisdiction to
   consider it. See Eduard v. Ashcroft, 379 F.3d 182, 195 & n.14 (5th Cir. 2004).
   Accordingly, there is no basis to analyze the prima facie case in the motion.
   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
            We lack jurisdiction to consider how or with what process sua sponte
   authority is used by the Immigration Judge or Board. Qorane v. Barr, 919 F.3d
   904, 911-12 (5th Cir. 2019); see Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir.
   2006).
            DISMISSED.




                                          2